Citation Nr: 1129895	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Navy from August 1972 to April 1975, and had prior U.S. Army active duty service, the dates of which have not been verified.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In April 2011, at his request, the Veteran was scheduled for a Travel Board hearing; he failed to appear.

The Board notes that the Veteran filed a claim of service connection for PTSD, and the July 2006 rating decision characterized the issue as such.  However, the evidence shows a diagnosis of a psychiatric disability other than PTSD (bipolar disorder).  Under the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matter of service connection for psychiatric disability other than PTSD is part and parcel of the service connection for PTSD claim.  The issue is recharacterized to encompass all psychiatric diagnoses.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran's DD Form 214 for his period of service in the Navy shows that he had more than one year and nine months of prior active duty service.  A 1972 enlistment examination report notes that in 1970 he was honorably discharged from the Army.  The Army period of service is unverified, and the record does not reflect any attempt to secure for the record copies of records pertaining to the Army service.  Any such records are would be pertinent evidence in the instant case, are of record, and must be secured.  

The Veteran claims he has PTSD as a result of stressors, specifically mortar attacks during the 1969 TET offensive, he experienced while serving in Vietnam.  He alleges he saw a mortar hit a guard tower, killing the three men inside (and that the next day his duties included searching the perimeter and beyond for bodies/signs of enemy activity.  Given that his Army period of active duty is unverified, and that records pertaining to that period of service, the record is woefully inadequate for adjudication of his claim.   The Veteran's VA treatment records (from August 2005 to June 2010) are silent for a diagnosis of PTSD; they show that he receives treatment for a bipolar disorder.  

The RO sent the Veteran letters requesting information/evidence in November 2005, January 2006, March 2006, May 2006, and July 2006.  Two, in November 2005 and in January 2006, was returned as not deliverable as addressed.  The others were not returned and are assumed to have been delivered to the Veteran's last known address.  Significantly, he has had problems with both homelessness and competency (see June 2010 VA staff psychiatrist letter. 

Finally, given the Veteran's allegations of exposure to traumatic experiences during a Tet offensive, there is potential of applicability of the revised 38 C.F.R. § 3.304(f)(3), which should be addressed on remand.  

Accordingly, the case is REMANDED for the following:

1. Regarding the matter of service connection for a variously diagnosed psychiatric disorder other than PTSD, the RO should send the Veteran proper notice under the Veterans Claims Assistance Act of 2000, and provide him and his representative the opportunity to respond.  The RO should arrange for any further development suggested by his response.

2. The RO should also arrange for verification of the Veteran's prior (to 1972) period of service in the U.S. Army and also arrange for exhaustive development to secure the complete service treatment records (STRs) and service personnel records pertaining to that period of service.  The Veteran must assist in this matter by providing identifying information and submitting any pertinent documents in his possession (e.g., a DD Form 214 for that initial period of service).  Given that he is deemed incompetent, the development for records should proceed until all avenues are exhausted whether or not he responds.  If the STRs and personnel records for the Veteran's Army service cannot be located, because they are irretrievably lost or destroyed, it should be so certified for the record, and the Veteran should be so notified.  

3. The RO should ask the Veteran to submit a listing of his alleged stressor events in service (and identifying information, location, approximate dates, unit for each).  The RO should arrange for verification of any event(s) for which the Veteran provides adequate information; he should be advised of the stressor(s) for which verification cannot be sought and given explanation why that is so.  Then, the RO should make specific findings as to which, if any, stressor events are corroborated.  

4. The RO should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of any/each of his psychiatric disabilities, and (as to each) whether they are related his service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be advised of the stressor event found.  Based on review of the record, and interview and examination of the Veteran the examiner should offer opinions responding to the following:

(a) Please identify (by medical diagnosis) each and every psychiatric disability entity the Veteran is shown to have.  Specifically, does he have a diagnosis of PTSD in accordance with DSM-IV based on a stressor event in service (to include fear of hostile activity).  If PTSD is not diagnosed, please identify the elements of such diagnosis found lacking.

(b) As to each psychiatric disability other than PTSD diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  .  

The examiner must explain the rationale for all opinions.  

5. The RO should then review the file and re-adjudicate the claim (to encompass, in accordance with Clemons, the matter of service connection for psychiatric disability other than PTSD, (unless the Veteran specifies in the interim that he does not wish to pursue such claim).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

